Citation Nr: 1449452	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for hypertensive vascular disease.

2. Entitlement to an initial rating in excess of 0 percent for chronic adjustment disorder.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

In an August 2013 decision, the Board denied the Veteran's claims of service connection for hypertensive vascular disease and an increased evaluation for a chronic adjustment disorder.  In May 2014, the parties agreed to vacate the August 2013 Board decision and remand the case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's original claim file was misplaced by the VA and the current claim file has been rebuilt.  The rebuilt file contains the Veteran's service treatment records, personnel records, and private treatment records from Bristol Hospital.  To ensure that efforts to reconstruct the claim file have been exhausted, the Veteran must be notified that his original claim file was misplaced and provided an opportunity to submit additional records. 

In the August 2013 Board decision, the Board denied service connection for hypertensive vascular disease on the basis that there was no evidence of record of a current diagnosis of hypertensive vascular disease.  While the appeal of the August 2013 Board decision was pending, the Veteran submitted additional evidence, including evidence of a current diagnosis of hypertensive vascular disease.  The Veteran was also subsequently service connected for diabetes mellitus in a May 2014 rating decision.  The Veteran maintains that his hypertensive vascular disease was caused by his exposure to Agent Orange.  As the Veteran has a current diagnosis of hypertensive vascular disease, and there is a possibility that his hypertensive vascular disease may have been aggravated by his service-connected diabetes or caused by his Agent Orange exposure, a medical opinion is required.

In April 2014, the Veteran underwent a VA psychiatric examination.  This evidence has not been considered by the RO and the Veteran has not waived his right to have the additional evidence considered by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be notified that his original claim file was misplaced in accordance with 38 C.F.R. § 3.159(e) and he must be given an opportunity to submit any additional records pertinent to his claim.

2. Then, schedule the Veteran for a VA examination by an appropriate medical professional for hypertensive vascular disease.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertensive vascular disease is related to his active service, to include his exposure to Agent Orange, or is caused by or aggravated by his service-connected diabetes mellitus.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a given deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

